Citation Nr: 1615289	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  07-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI) (claimed as head trauma), to include an acquired psychiatric disorder.

2. Entitlement to service connection for disorders of the arms, legs and spine (claimed as "body arthritis" and residuals of a motor vehicle accident).

3. Entitlement to service connection for a lung disorder (claimed as asbestosis), to include due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1977 and from January 1980 to February 1986.  He also had more than seven months of inactive service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the benefits sought on appeal. 

A hearing was held on August 27, 2008, in Little Rock, Arkansas, before a member of the Board who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2).  A transcript of the hearing testimony is in the claims file. 

 The Veteran was advised in a May 2012 letter that he was entitled to an additional hearing, as the Board no longer employed the Board member who conducted the August 2008 hearing.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  Later that month, the Veteran indicated that he wished to present oral testimony in support of his claims at hearing before another member of the Board. 

An additional Board hearing was held on August 13, 2012, in Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2), and who is signing this determination.  A transcript of the hearing testimony is in the claims file.

When the case was previously before the Board in August 2015 it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The August 2015 remand instructed the RO to contact the National Personnel Records Center, Records Management Center, and any other appropriate facility in order to obtain complete copies of the Veteran's service treatment records for his first period of service and his reserve service, to determine whether the Veteran's service treatment records were transferred to his reserve unit, and to summarize such findings in a report which was to be placed in the claims file.  The remand further instructed the RO to obtain a response to the facsimile requests for information from the Defense Finance Accounting System (DFAS) dated in August, October, and November 2013.  

A review of the record reflects that there was a National Archives search which yielded personnel records and a 3101 requesting all service treatment and personnel records.  The 3101 reflects that all service treatment and personnel records were sent.  However, a review of the claims file reflects that, although some service treatment records were received since the August 2015 remand, they are duplicative of service treatment records from the Veteran's second period of active service already of record, apart from the February 1972 entrance examination report.  In short, no service treatment records from the Veteran's first period of service and no service treatment records from the Veteran's period of reserve service were added to the record (apart from the February 1972 service entrance examination report).  Additionally, the record reflects that the RO did not attempt to obtain a response from DFAS, nor does the record reflect that any information was obtained regarding whether the Veteran's service treatment records were sent to his reserve unit.  Finally, there is no summary of any such findings in the record.  Instead, the supplemental statement of the case incorrectly indicates that all service treatment records were received.  

No formal finding of unavailability of such service treatment records is of record, and as noted above, it is unclear whether all development efforts were exhausted in locating such records.  Especially given the lack of any attempt to obtain a response from DFAS and the fact that no service treatment records from the first period of service or reserves were obtained, apart from the first period of service entrance examination report, the Board finds that there was not substantial compliance with the August 2015 remand and consequently another remand is required.  

With respect to the medical evidence of record, the Board notes that the August 2013 VA respiratory examination report reflects that the Veteran has a diagnosis of asthma, as of 2008.  The examiner opined that the Veteran's respiratory condition is less likely than not related to asbestosis.  The examiner reasoned that asbestosis typically does not cause asthma symptoms.  The examiner also noted that the 2011 CT scan of the chest revealed no asbestosis lung disease.  The examiner explained that a CT scan is a more sensitive test for asbestosis and it contradicts a 2003 Breader pulmonologist note indicating the presence of asbestosis.  The examiner also indicated that the onset of respiratory symptoms was recent, in 2008, which also indicates no nexus.  The examiner further indicated that there is no evidence in the service treatment records of any respiratory condition and the Veteran's asthma is etiologically related to allergens, not service or asbestos.  

Unfortunately, the VA examiner did not specifically address the finding in the July 2011 CT scan (of the chest) that shows the presence of a stable calcified granuloma at the right lung base (also characterized as a noncalcified 0.4 cm pulmonary nodule in the anterior basilar segment of the right lower lobe near the major fissure).  The examiner also did not provide an opinion as to whether such finding/diagnosis is etiologically related to service, to include asbestos exposure.  Therefore, a remand is required to obtain such an opinion.  

With respect to the claim of entitlement to service connection for residuals of a head injury, the Board notes that the August 2013 VA examination report reflects an opinion that the Veteran did not sustain a traumatic brain injury in service as a result of his motorcycle accident because he did not lose consciousness.  The examiner also opined that the Veteran's headaches are not post traumatic.  However, the examiner did not address the Veteran's lay statements that he has had ongoing headaches since the in-service motorcycle accident (something the Veteran is competent to report).  Moreover, the examiner did not address the Veteran's additional residuals which he testified to, namely dizziness and memory loss.  Importantly, the Veteran has reported ongoing symptoms of dizziness and memory loss as well.  Therefore, a remand is required in order to obtain an addendum opinion.

Should additional relevant service treatment records be obtained on remand, an additional addendum VA opinion (which is based on a thorough review of any such additional service treatment records) should be obtained regarding the issue involving the Veteran's claimed "body arthritis."  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), Records Management Center (RMC), Defense Finance and Accounting Service and any other appropriate location, to request the complete service treatment records pertaining to the Veteran's first period of active duty from March 1972 to July 1977 and from the Veteran's service in the Army Reserves.  In particular, the RO/AMC should attempt to ascertain, if possible, whether the Veteran's service treatment records were transferred to his Reserve unit.  The RO/AMC should summarize the findings and include a copy of that summary in the claims file. 

The RO must follow up with the Defense Finance and Accounting service and obtain a response to the facsimile records requests sent in August, October and November 2013. 

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.

2.  Return the claims file to the August 2013 VA respiratory examiner in order to obtain an addendum opinion regarding whether it is at least as likely as not (50 percent or better probability) the Veteran's stable calcified granuloma at the right lung base (also characterized as a noncalcified 0.4 cm pulmonary nodule in the anterior basilar segment of the right lower lobe near the major fissure), which was diagnosed according to the 2011 chest CT scan report, is related to the Veteran's service, to include the conceded exposure to asbestos.  

The VA examiner is requested to provide a thorough rationale for the opinion(s) provided.  The VA examiner should review the claims file and this fact should be noted in the accompanying medical report.

If the August 2013 VA examiner is unavailable, the requested opinions should be provided by another qualified VA examiner.  Should the new VA examiner determine that another VA examination is necessary, one should be scheduled.

3.  Return the claims file to the August 2013 VA TBI examiner in order to obtain an addendum opinion regarding whether it is at least as likely as not (50 percent or better probability) that the Veteran's headaches, dizziness, and/or memory loss is/are related to the Veteran's service, to include his 1976 motorcycle accident.

In rendering this opinion, the examiner must address the Veteran's statements that he has had ongoing headaches, dizziness, and memory loss since this accident in service.  The examiner must also address any additional service treatment records obtained since the August 2013 VA examination.  If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

The VA examiner is requested to provide a thorough rationale for the opinion(s) provided.  The VA examiner should review the claims file and this fact should be noted in the accompanying medical report.

If the August 2013 VA TBI examiner is unavailable, the requested opinions should be provided by another qualified VA examiner.  Should the new VA examiner determine that another VA examination is necessary, one should be scheduled.

4.  When the development requested and any other indicated development has been completed, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




